Title: From George Washington to John Campbell, Earl of Loudoun, 10 January 1757
From: Washington, George
To: Campbell, John

 

To the Right Honourable The Earl of Loudoun, General, and Commander in Chief of all His Majesty’s Forces in North America. and Governor, and Commander in Chief of His Majesty’s most Ancient Colony and Dominion of Virginia.
My LordFort Cumberland [Md.] January 10th 1757

The following Sheets contain a Concise, Candid, and Submissive Account of Affairs on this Quarter: particularly of the Grievances which the Virginia Regiment has struggled against for almost three Years. Nothing My Lord, but the most ardent desire of having Your Lordship made thoroughly acquainted with our unhappy Situation; and the pleasing reflections that arise in the hope of seeing an Amendment accomplish’d by that means, coud excuse the boldness of appearing in this manner.
I have My Lord, studied the Nature of this Service with great Care and Attention: have been engaged in it as a principal Actor from the beginning of these Disturbances; and have Noted (as they happened) the most remarkable Occurrences: by which means I am become intimately acquainted with the melancholy Circumstances that retard our Endeavours.
The Funds of Money which have been Granted by this Colony to carry on the War are very considerable: and to reflect to what little purpose these Sums are expended is matter of great concern; and will seem Surprizing to such who are unacquainted with the Causes: and the Confusion in which all our Affairs have hitherto been Conducted; owing to our not pursuing Regular Schemes or Plans of Operation. That I may Convey to Your Lordship the more distinct Idea of the posture of our Affairs, I beg leave to begin with our first Out-setting.
It was not till too late, that we discovered the French were on Ohio: or rather, that we coud be perswaded they came with a design to Invade His Majesty’s Dominions—Yea, after I was sent out in November 1753 and brought convincing Testimony even from themselves, it was yet thought a Fiction; and Scheme to promote the Interest of a private Company (by many Gentlemen that had a share in Government.) such lengths did Incredulity and strange Infatuation carry them to.

These unfavourable Surmises caus’d great delays in raiseing the first Men and Money, and gave the active Enemy time to take Possession of the Forks of Ohio (which they now call Duquesne) before we coud do it, with Strength sufficient to hold it: which has been the chief Source of all our Past, and Present Misfortunes; for by this Means, the French getting between Us and our Indian Allies, fixed those in their Interest that were wavering and obliged the others to Neutrality, till the unhappy defeat of His late Excellency General Braddock. The Troops, under Colonel Dunbar, going into Quarters so early: and the Inactivity of the neighbouring Colonys, and Incapacity of this, combined to give the French great room to exult, and the Indians little Reason to expect a vigorous offensive War on our Side; which Induced them to join the other that promis’d the greatest Shew of Protection. This is evident, and that all the Ohio Indians did not forsake the English Interest till three Months after the Battle of Monongahela, but waited to see what measures woud be concerted to regain our losses and afford them the Protection we had often promis’d.
Virginia it is true, did not lay Idle all this while: on the contrary voted a handsome supply for raiseing Men to carry on the War, or more properly to defend herself (as matters now were reduced to this extreamity, for Want of assistance) but even in this, She greatly faild, ariseing I apprehend from the following reasons.
The Men first Levied to repel the Enemy Marched for Ohio the beginning of April—54—without Tents, without Cloaths; In short without any Conveniencies to Shelter them (in that remarkably Cold and Wet Season) from the Inclemency of the Weather, and to make the Service tolerably agreeable: in this manner did they continue notwithstanding, till the Battle of the Meadows in July following, never receiving in all that Space one Penny Subsistance, and very often under the greatest Straits and difficultys for want of Provisions.
These things were productive of great murmering and discontent, and renderd the Service so distasteful to the Men, that not being paid immediately upon comeing in, they thought themselves bubbled, and that no reward for their Services ever was intended. This caus’d great Desertion, and the Deserters spreading over the Country recounting their Sufferings and

want of Pay (which Rags and Poverty sufficiently testified); fixd in the Populace such horrid Impressions of the hardships they had Encountered, that no Arguments coud remove their prejudices, or Facilitate the Recruiting Service.
This put the Assembly upon enacting a Law to Impress Vagrants; which compleated our Misfortunes: for compelling these abandon’d Miscreants into the Service, who only waited time and opportunity to effect their escape, gave loose to all their vicious Principles, and invented the most unheard of storys to palliate Desertion and gain Compassion; which they not only obtaind, but Protection also: so that it was next to impossible to apprehend Deserters while the Civil Officers rather connivd at their Escape, than aided in secureing them.
Thus were Affairs situated when we were orderd in September—55 (as I before observd) to recruit our Forces to Twelve hundred Men. It is easy therefore to conceive the Reason under these Circumstances why the orders were not fulfilled; especially, when the Officers were insufficiently allowd for this Arduous Task: receiving two Pistoles only for each Man (past) and no allowance made for Deserters—also receiving eight pence a day, for maintenance of a Recruit till He joind the Regiment, and oftentimes one Diet woud cost him more—by these means the Officers lost money in proportion as they Recruited Men. however, we continued Recruiting under all these disadvantages till March following.
The Assembly meeting about this time, came to a resolve of augmenting our numbers to Fifteen hundred by Drafting the Militia (who were to continue in the Service till December only) and by a Clause in the Act exempting all who shoud pay Ten pounds, our numbers were little Increased, one part of the People paying that Sum, and many of the poorer sort absconding.
This was not the only pernicious Clause in the Act, for the Fund ariseing from these Forfeitures were thrown into the Treasury; whereas, had it been deposited in proper hands for Recruiting, the money might have turn’d to very good account: But, a greater Grievance than either of these—was—restraining the Troops from Marching out of the Colony, and ordering them to Build Forts and Garrison them along our Frontiers (of more than three hundred miles extent) how equal they, or any like number is to the Task; and how repugnant a Defensive

Scheme is to the true Interest and welfare of the Country, I submit to any Judge to determine, who will consider the following particulars.
First, that erecting of Forts at greater Distances than fifteen and eighteen Miles, or a Days March asunder, and Garrisoning them with less than eighty or an hundred Men, is not answering the Intention; because, if they are at greater Distances, it is inconvenient for the Soldiers to Scout between, and gives the Enemy full Scope to make their Incursions without being discovered, till they have Struck the Inhabitants and committed a Ravage: and after they are discovered, the time required in Assembling Troops from Forts more distant, prevents a pursuit being made in time, and allows the Enemy to escape without danger in a Country so Mountainous, and full of Swamps and Hollow-ways covered with Woods. Then—to Garrison them with less than eighty or an hundred Men, the number is too small to afford Detachments but what are very liable to be cut off by the Enemy, whose Numbers in this close Country can scarcely be known ’till they are prov’d; (which we do too often to our cost) as Indian Party’s are generally intermix’d with some French, and are so dexterous at Sculking, that their Spies laying about these small Forts for some days make certain discoverys of the Strength of the Garrison—and observing a Scouting Party go out, may first cut It off, and then attempt the Fort—Instances of this have lately happen’d.
Secondly, Our Frontiers are of such immense extent, that if the Enemy were to make a formidable attack on one side, before our Troops on the other coud March to oppose them, they might overrun great part of the Country; and it is not unlikely if they had a design upon one part, they would make a feint upon the other.
Thirdly, Building a Chain of Forts and removeing Stores and Provisions to each, must necessarily create very great expence, and
Fourthly, and lastly—this expence is never to end; for we may be assured if we don’t endeavour to remove the Cause, we are liable to the same Incursions Seven Years hence as now, and more so; because, the French are allowed to possess the Lands in Peace; and will accumulate Indian Interest and grow strong in their Alliances; while we, by our Defensive Schemes and

Pusillanimous Behaviour exhaust our Treasury; reduce our Strength and become the Contempt and Derision of these Savage Nations, who are enriching themselves in the meantime with the plunder, and Spoil of our People.
It will evidently appear from the whole tenor of my Conduct, more especially from reiterated Letters, how often I have recommended different Measures to the Governour and Assembly. and to convince them, by all the Reasoning I was capable of offering, of the Impossibility of Covering so extensive a Frontier from Indian Incursions, without more Force than Virginia coud maintain, I have endeavourd to demonstrate, that it will require fewer Men to remove the Cause, than prevent the Effects while the Cause Subsists.
This nevertheless, as I before observd, was the Scheme concerted, and the Plan under which we acted for Eight Months past, with these disagreeable Reflections; of doing no Singular Service to our Country—Honour to ourselves—or Reputation to the Regiment—however, under all these disadvantages, I must yet presume to say, that the Regiment has not been Inactive: on the Contrary, has perform’d a vast deal of labour and has been very alert in Defending the People; which will appear by observing that notwithstanding we are more contiguous to the French and their Indian Allies, and more expos’d to their frequent Incursions than any of the Neighbouring Colony’s, we have not lost half the Inhabitants which they have done; but, considerably more Soldiers in the Defence of the Inhabitants—For in the course of this Campaign: since March I mean, (as we have had but one constant Campaign, and continued Scene of Action since we first entered the Service) our Troops have been engagd in more than Twenty Skirmishes, and we have had near an hundred Men killed and Wounded—From a small Regiment, dispersd over the Country, building of Forts, and acting upon the Defensive, as this is by Order—this, I conceive will not appear inconsiderable to those who are in the least degree acquainted with the Nature of the Service, and Posture of Affairs—However it may to some of our Chimney Corner Politicions that are thirsting for News, & expecting by every express a circumstantial account of the Siege, and reduction of Fort Duquesne—and to hear, in what manner the Garrison was led away Captive by our small Numbers, which they themselves

have restrain’d from making the attempt, were our hopes of Success never so rational.
The next thing I beg leave to mention is our Military Laws, and Regulations.
The first Men rais’d, were, if I rightly remember, under no Law; if any, the Militia, (which is the next of Kin to it:) But under this we remaind a short time, and by Instilling Notion’s into the Soldiers (who at that time knew no better) that they were Govern’d by the Articles of War, we felt little Inconveniency, and the next Campaign We were join’d with the Regulars, and made Subject to their Laws.
After the Regulars left us, the Assembly, as I before mentioned, Passed an Act, in September following, to raise twelve hundred Men, and in order (I suppose) to improve upon the Act of Parliament prepard Military Laws of their own; but such, that no Military Discipline coud be preserv’d while they existed.
This being represented in the most pressing, and repeated remonstrances induced the Assembly in October after, to pass a Bill for one Year only; making Mutiny and Desertion Death, but took no Cognizance of many other crimes equally punishable by Act of Parliament: So that no Officer or Soldier accused of Cowardice; holding Correspondence with the Enemy; Quitting a Post, or sleeping upon it and many other Crimes of pernicious Tendency’s coud be legally Tryed: Neither was there any Provision made for Quartering and Billeting of Soldiers; Impressing of Waggons &ca &ca.
But, that which contributed most to render this Law inconvenient and absurd, and at the same time to demonstrate that the Assembly fully intended to prevent any enterprize out of the Colony; was, a Clause forbidding any Courts Martial to sit out of Virginia: by which Means all proceedings held at Fort Cumberland were illegal, and we oblig’d to remove to Virginia for tryal of Offenders; or Act contrary to Law and lay open to Prosecutions (how then were we to behave upon a March—perhaps fifty, Eighty, or an hundred Miles distant?[)] Then again, the Members of General Courts Martial were as in the Act of Parliament obligated not to disclose the Vote or Opinion of any particular Member (unless called upon in certain Cases) and at the sametime, are expressly required to give their proceedings

under hand and Seal for the Governors approbation; by which means, the Sentiments of each Individual manifestly appears: for surely no Man will put his hand and Seal to a Sentence that he voted against; and Passed contrary to his Judgement.
These concurring Circumstances to render the Law ineffectual induced me again to recommend an amendment: and I did it with all the Force and Energy I was master of; but no regard hitherto has been paid to my remonstrances, to what cause owing I know not, unless to short sittings and hurry of Business: No other cause upon Earth, can I conceive, why, the Assembly shoud be against Instituting Rules for the Regulation of their Forces, which long experience in Established Army’s have fully evinced the necessity of. but to be short. We are under, were, I shoud have said, for at present we are under no Government at all—a Jumble of Laws that have very little meaning in them, unless it is to conspire in making Command Intricate and precarious; and to render it difficult to support Authority and not offend the Civil Powers; who, tenacious of Liberty, and prone to Censure; condemn all Proceedings that are not strictly Lawful, never considering what Cases may arise to make it necessary and excusable.
Another Grievance which this Act Subjects us to, is, the method prescribd to Pay for Deserters—many of our Deserters are apprehended in Maryland—some in Pensylvania, and for the sake of a reward are brought to the Regiment; instead thereof, they receive a Certificate that they are entitled to two hundred weight of Tobacco: This Certificate is to be given into a Court of Claims; they refer it to the Assembly, and there it may lay perhaps two or three Years before it is paid: This causes great dissatisfaction; and the ill disposed rather to Aid—than prevent the Escape of Soldiers.
No Regular Provision is established for the maimed and Wounded, which is a discourageing Reflection and feelingly Complained of. The Soldiers very justly observe, that Bravery is often rewarded with a broken Leg, Arm, or an Incurable Wound, and when they are disabled and not fit for Service they are discharg’d, and reduced to the necessity of begging from Door to Door, or perishing thrô Indigence—It is true, no Instance of this kind has yet appeard—on the contrary, the Assembly have dealt generously by such unfortunate Soldiers who

have met with this Fate—But then this is Curtesy—in no wise Compulsory. and a Man may suffer in the Interim of their Sittings.
After giving this Short and genuine account of our Military Laws; and then observing, that even these Laws are no longer in Force; I conceive there needs few arguments to prove the difficulty of keeping Soldiers under proper Discipline; (who know they are not legally punishable for the most atrocious Crimes): When this happen’s to be the case, as it is our’s at present, how is it to be wonderd at if Mutiny, Desertion, and all other irregularitys creep into a Camp or Garrison? much less, if we consider that hard Duty, want of Cloaths, and almost every necessary that renders a Soldiers life comfortable and easy are strong Incentives: and to go yet further, when these in themselves intollerable Grievances, are set to view in the most glareing point of Light by a Person lost to all Sense of Honour and Virtue (and building, I am sorry to say, upon a Proclamation inviting the Deserters from the Virginia Regiment, to List in the Royal American Regiment) has made use of every Artifice to represent the Fatigues and hardships of this Service, and the ease and conveniencies of the other, to seduce them from their Duty.
Want of Cloathing, may be esteemed among the Principal Grievances which our Soldiers have laboured under.
In the first Twelve Months of their Service they received no cloathing: but in March—54[1755]—they were presented each with a suit of thin sleazy Cloth without lining, and without Waistcoats except of sorry Flannel. After that, no others were sent for (and two pence stopages drawn from each Mans Pay, Recruits not excepted) till repeated complaints and remonstrances from me, enforced in June last by a representation of many Gentlemen of the Assembly (who had formed an Association and saw the disagreeable Situation of the Soldiers) induced the Committee, to whom these Addresses were presented, to send for Cloathing &ca: These Necessaries were to have been here by the Middle of October, but no news of them yet, which gives the Soldiers some room to suspect finesse. and it is owing to this: Irregular Pay: and the Causes aforementioned that their late disobedience ought to be ascribed; as I can truely and

confidently assert, that no Soldiers were ever under better Command than these were before.
It may possibly be asked by Gentlemen not thoroughly acquainted with the Nature of our Service; why the Officers don’t see that their Men’s Pay is more properly applied? In answer, I must beg leave to observe, that after the Soldiers have appropriated a part for purchaseing fit & reasonable Necessary’s; the remainder is barely sufficient to keep them in Shoes: owing to the great consumpt., and exorbitant price of this Article. (I have known a Soldier go upon Command with a new pair of Shoes, which perhaps, have cost him from 7/6 to 10/ and return back without any; so much do they wear in wadeing Creeks, Fording Rivers: climbing Mountains cover’d wt. Rocks &ca.
As great a Grievance as any I have mentioned is yet unnoticed, i.e. the Militia under their present Regulation. A representation of this matter comes better, and more properly from others: Yet, my Zeal for the Service, and my Interest in the Honour and Welfare of the Country obliges me, to speak slightly of somethings, which have filled me with concern.
The difficulties and delays in raising the Militia in time of danger is so prejudicial, that the Enemy has every opportunity to Plunder, Kill, Scalp, and Escape before they appear: The want of Order, regularity, and Obedience prevent any good effects their assistance and Force might have: For every petty Person must assume Command, direct and advise, otherwise he takes huff. thinks his wisdom and merit affronted, and so Marches off in high Indignation, and great contempt of every Social Law.
The expence of supporting them is, make the best of it, burthensome: but where (Instances are, of) a Captain, Lieutenant, and Ensign; with two or three Sergeants and Six or eight Men going upon Duty at a time, the disproportion of Officers and Men is so remarkable, as to need no proof of the Injustice done the Country.
Their waste of Provisions is very unaccountable, following no method in serving a certain quota to each Man. Speak of an allowance (never so plentiful) and you offer an affront: and they woud sooner suffer, than Condescend to carry Provision on their Backs for conveniency, as other Soldiers do: But heedless

and prodigal they regale on the Best, not regarding expence nor the oppression they spread, to Gratify their Humours.
When they come into Service, it is with the utmost difficulty they are prevailed upon, even to take measures for their own Defence: but remain constantly at a Post, using no care or circumspection to guard against Surprizes, and are always exposed to them. In this careless manner was Vass’s Fort taken, and Dickenson’s found, when the Enemy had got to the Fort Gate, & took the Children from the Walls before they were discovered.
To point out the Causes, that contribute to render the Militia of little use; and to relate all the Grievances which combine to make this Service infinitely hard and disagreeable, woud swell this into a Volume; and require time and a readier Pen than mine. But there are yet a few things which I beg leave to speak of, and the ill judg’d Œconomy that has been exemplified in raising of Men, may be ranked among the first of them.
We are either insensible of danger till it breaks upon our heads, or else, thrô mistaken Notion’s of Œconomy evade the expence ’till the blow is Struck, and then run into an extreame of raising Militia: These, after an age is spent in Assembling them: Come up, oppress the Inhabitants; complain of their hardships, and then—return; leaving the Frontiers unguarded as before, although experience convinces Us if reason did not, that the French and Indians watching opportunitys when we are lulled asleep and unprepared to resist them; muster their Force to invade the Country; and by ravageing one part, terrify another, and then retreat as the Militia Assemble: repeating the Stroke as soon as they are dispersed: Sending down small Party’s in the Intermedium to discover our Motions, procure Intelligence, and sometimes to divert our Troops. such an Invasion we may expect in March, if Measures to prevent it, are neglected as they have been.
The want of Tools occasions insurmountable difficulty’s in carrying on our Works, Offensive or Defensive, and Cartridge Paper is an Article not to be had here.
This My Lord, I beg leave to say is at present my Situation; therefore not to be wondered at, if, under all these concomitant Evils I shoud be sickened in a Service that promises so little of a Soldiers reward.

I have long since been satisfied of the impossibility of continueing in this Service without loss of Honour: Nay, was fully convinced of it, before I accepted the Command the Second time (seeing the gloom that sat hovering over us) and did, for this Reason, reject the offer till I was ashamed to deny; not careing to expose my Character to Publick Censure: But the Sollicitations of the Country overcame my objections; and another Reason of late has continued me in it, till now; and that is, the Dawn of hope that arose in my Breast when I heard your Lordship was distinguished by His Majesty, with the Important Command of His Armys in America; and Appointed to the Government of His Dominion of Virginia—hence it was I drew my hopes, and fondly pronounced your Lordship our Patron.
Althô I have not the Honour to be known to Your Lordship: Yet, Your Lordship’s Name was familiar to my Ear, on account of the Important Services performed to His Majesty in other parts of the World—don’t think My Lord I am going to flatter. I have exalted Sentiments of Your Lordships Character, and revere Your Rank; yet, mean not this, (coud I believe it acceptable). my nature is honest, and Free from Guile.
We have my Lord, ever since our Defence at the Meadows, and behaviour under His Excellency General Braddrock been tantalized; nay, bid expect most sanguinely, a better Establishment; and have waited in tedious expectation of seeing this accomplished. The Assembly it is true, have, I believe, done every thing in their Power to bring this about, first, by Sollicitting His Honour the Lieutenant Governor to Address His Majesty: and next, addressing His Majesty themselves in favour of their Regiment, what Sucess these Addresses have met with I am yet a stranger to.
In regard to myself, I must beg leave to say, Had His Excellency General Braddock survived his unfortunate Defeat, I should have met with preferment equal to my Wishes: I had His Promise to that purpose, and I believe that Gentleman was too sincere and generous to make unmeaning offers, where none were ask’d. General Shirley was not unkind in His Promises—but—He is gone to England.
I don’t know My Lord, in what light this plain and disinterested relation of our Circumstances may be received by Your Lordship, but with the utmost candour and Submission it is offer’d.

It contains no aggravated Circumstances, nor unjust Reflections.
Virginia is a Country young in War. Untill the breaking out of these Disturbances has Lived in the most profound, and Tranquil Peace; never studying War or Warfare. It is not therefore to be imagined She can fall into proper Measures at once. All that can be expected at Her Hands She chearfully gives. The Sinews of War. And we only want a Person of your Lordship’s Ability and Experience to direct the Application. It is for this Reason, I have presumed to hint these Grievances: That if any thing in them appear worthy of Redress, & Your Lordship will condescend to point out the way; it may be Obtained.
When I look over the Preceeding Pages and find, how far I have exceeded my first Intention, I blush with shame to think of my Freedom. Nothing My Lord, but an Affectionate Zeal to Serve my Country, Steady Attachment to Her Interest, The Honour of Her Arms, and crying Grievances which She is labourg under can plead an Excuse, Untill I am happy enough to have an opportunity of Testifying, with what Profound Respect I have the Honour to be, My Lord, Your Lordship’s Most Obedient, and Most Humble Servant,

Go: Washington

